        Case 2:19-cv-01318-EFB Document 16 Filed 05/06/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CRUZ INIGUEZ,                                     No. 2:19-cv-1318-EFB P
12                       Petitioner,
13           v.                                         ORDER
14    P. THOMPSON, Warden,
15                       Respondent.
16

17          Petitioner is a federal prisoner without counsel seeking a writ of habeas corpus pursuant to

18   28 U.S.C. § 2241. On May 4, 2020, petitioner requested an extension of time to file his

19   opposition to respondent’s January 9, 2020 motion to dismiss.

20          Good cause appearing, it is ORDERED that petitioner’s request is granted and petitioner

21   has 60 days from the date this order is served to file his opposition. The Clerk is directed to

22   terminate ECF Nos. 14 & 15.

23   Dated: May 5, 2020.

24

25

26

27

28
